Case: 3:18-cv-00254-jdp Document #: 120-3 Filed: 03/04/19 Page 1 of 22




          EXHIBIT MM
         Case: 3:18-cv-00254-jdp Document #: 120-3 Filed: 03/04/19 Page 2 of 22



                                                                                                      Home Office:
                                                                                      [38500 Woodward Avenue
                             John Hancock Life Insurance Company (U.S.A.)        Bloomfield Hills, Michigan 48304]
                             A Stock Company


  LIVES INSURED         [John J. Doe]
                        [Jane M. Doe]

  POLICY NUMBE          [12 345 678]

      PLAN NAME         [Majestic Survivorship ULX]

FLEXIBLE PREMIUM SURVIVORSHIP ADJUSTABLE LIFE INSURANCE POLICY
ADJUSTABLE DEATH BENEFIT
BENEFIT PAYABLE ON DEATH OF SURVIVING LIFE INSURED
FLEXIBLE PREMIUMS PAYABLE TO THE EARLIER OF THE LAST DEATH, OR THE POLICY ANNIVERSARY
WHEN THE YOUNGER OF THE LIVES INSURED HAS REACHED AGE 121 OR WOULD HAVE REACHED
AGE 121 IF LIVING
NON-PARTICIPATING (NOT ELIGIBLE FOR DIVIDENDS)




Subject to the conditions and provisions of this policy, while this policy is in force and upon the death of the
Surviving Life Insured, the John Hancock Life Insurance Company (U.S.A.) (“the Company”) agrees to pay the
Insurance Benefit to the Beneficiary in a lump sum, and to provide the other benefits, rights, and privileges, if
any, of the policy. Also, due proof of the death of the first Life Insured to die should be given to us when such
death occurs.
The Insurance Benefit is described in Section 6. If the Company makes other plans of payment available other
than a lump sum, then a Beneficiary may request written election of any such other plans in lieu of a lump sum.


READ YOUR POLICY CAREFULLY. It is a contract between you and us.


RIGHT TO RETURN POLICY. If for any reason you are not satisfied with your policy, you may return it for
cancellation by delivering or mailing it to us or to the agent who sold it. If this policy does not replace
another policy, you may return it within TEN days after receiving it, or if it replaces another policy, you
may return it within TWENTY days after receiving it. We will refund in full the payment made. The policy
will be void from the beginning.




Signed for the Company by:




        07MAJSULX                                                                    MSU17AWI
          Case: 3:18-cv-00254-jdp Document #: 120-3 Filed: 03/04/19 Page 3 of 22




                                Policy Provisions
        Section
     1. Policy Specifications
     2. Table of Rates
     3. Definitions
     4. Qualification as Life Insurance
     5. Total Face Amount
     6. Insurance Benefit
     7. Interest on Proceeds
     8. Premiums
     9. Grace Period
    10. Policy Termination
    11. Reinstatement
    12. Coverage at and after Age 121
    13. Policy Value
    14. Loan Account and Guaranteed Interest Account
    15. Loans
    16. Surrenders and Withdrawals
    17. Owner and Beneficiary
    18. Assignment
    19. Misstatements
    20. Suicide
    21. Incontestability
    22. The Contract
    23. Right to Postpone Payment of Benefits
    24. Claims of Creditors
    25. Reports to Owner
    26. How Values are Computed




2
            Case: 3:18-cv-00254-jdp Document #: 120-3 Filed: 03/04/19 Page 4 of 22




1. POLICY SPECIFICATIONS
                   Lives Insured No. 1- [John Doe]                         Plan Name [Majestic Survivorship ULX]
                                   No. 2- [Jane Doe]
              Age at Policy Date No. 1- [35]                           Policy Number [12 345 678]
                                   No. 2- [32]
                           [Sex] No. 1- [Male]                             Issue Date [November 1, 2007]
                                   No. 2- [Female]
              Risk Classification No. 1- [Standard] [Non Smoker]          Policy Date [November 1, 2007]
                                  No. 2- [Standard] [Non Smoker]
              Additional Ratings No. 1- [not applicable]
                                  No. 2- [not applicable]
             Owner, Beneficiary As designated in the application or subsequently changed
 Death Benefit Option at Issue [Option 1]
   Life Insurance Qualification [Guideline Premium Test]
                  Test Elected

                                                            Base Face Amount at Issue $[500,000]
                                                 Supplemental Face Amount at Issue $[600,000]
                                                            Total Face Amount at Issue $[1,100,000]

                 Governing Law [Wisconsin]




                                              PREMIUMS AT ISSUE
              Premium Mode         [Annual]
            Planned Premium     $ [6,800.00 per policy year]
  Minimum Initial Premium       $ [745.22]




Notice: This policy provides life insurance coverage for the lifetime of the Lives Insured if sufficient premiums
are paid. Premium payments in addition to the Planned Premium shown may need to be made to keep this
policy and coverage in force. Keeping the policy and coverage in force will be affected by factors such as:
changes in the current cost of insurance rates, administrative charge and premium charge; the amount, timing
and frequency of premium payments; the interest rate being credited to the Guaranteed Interest Account;
changes to the death benefit option; changes in the Total Face Amount; loan activity; withdrawals; and
deductions for any applicable Supplementary Benefit riders that are attached to, and made a part of, this policy.
Also refer to the Grace Period and Policy Termination provisions in Sections 9 and 10.



        3                                                                             MSU0307A
        Case: 3:18-cv-00254-jdp Document #: 120-3 Filed: 03/04/19 Page 5 of 22




1. POLICY SPECIFICATIONS (continued) – Policy [12 345 678]

                          SCHEDULE OF SUPPLEMENTAL FACE AMOUNTS


                  Supplemental Face Amount At Issue             $[ 600,000]
                  Maximum Increasing Supplemental Face Amount   $[1,050,000]
                  Maximum Total Supplemental Face Amount        $[1,650,000]



                 Effective at         Supplemental
                Beginning of          Face Amount          Total Supplemental
                Policy Year            Increases              Face Amount
                       1                   $0                  $ 600,000
                       2                $ 50,000               $ 650,000
                       3                $ 50,000               $ 700,000
                       4                $ 75,000               $ 775,000
                       5                $ 75,000               $ 850,000
                       6                $100,000               $ 950,000
                       7                $100,000               $1,050,000
                       8                $100,000               $1,150,000
                       9                $150,000               $1,300,000
                      10                $150,000               $1,450,000
                      11                $200,000               $1,650,000
                   12 to 89                $0                  $1,650,000




      3 (continued)                                                            MSU3107A
         Case: 3:18-cv-00254-jdp Document #: 120-3 Filed: 03/04/19 Page 6 of 22




1. POLICY SPECIFICATIONS (continued) – Policy [12 345 678]


                               OTHER BENEFITS AND SPECIFICATIONS


[ Not Applicable]




        3 (continued)                                              MSU3207A
          Case: 3:18-cv-00254-jdp Document #: 120-3 Filed: 03/04/19 Page 7 of 22




1. POLICY SPECIFICATIONS (continued) – Policy [12 345 678]

                                         MAXIMUM EXPENSE CHARGES

Deductions from Premium Payments

         Premium Charge         A percentage of each premium payment, the percentages as shown below
                                   Policy Years       Up to Target Premium        Excess of Target Premium
                                         1*                    20%                            6%
                                         2-10                  10%                            6%
                                         11+                    6%                            6%


*If premium received in the first Policy Year is less than the Target Premium shown in the Table of Values, then
for the purposes of assessing the Premium Charge, premium received in the second Policy Year will be assessed
a Premium Charge on the basis of the percentage applicable in the first Policy Year, until total cumulative
premiums received equal the Target Premium for the first Policy Year.

Monthly Deductions: the following charges are deducted monthly from the Policy Value

  Administrative Charge         $15.00

      Base Face Amount          $[0.1500] per $1000 of Base Face Amount at Issue for the first 10 Policy Years
                Charge

      Supplemental Face         $[0.1250] per $1000 of Supplemental Face Amount at Issue for the first 10 Policy
         Amount Charge          Years

       Cost of Insurance        Determined in accordance with Section 13. Maximum monthly rates per $1,000
                  Charge        are shown in Section 2.




Other Charges


           Unscheduled          A one time charge of $20.00 per $1000 of Unscheduled Supplemental Face
     Supplemental Face          Amount Increase
 Amount Increase Charge


   Supplementary Benefit        Charges for applicable riders are shown under Supplementary Benefits of this
          Rider Charges         Section 1.




        3A                                                                           MSU3A07A
        Case: 3:18-cv-00254-jdp Document #: 120-3 Filed: 03/04/19 Page 8 of 22




1. POLICY SPECIFICATIONS (continued) – Policy [12 345 678]

                                           TABLE OF VALUES

        Refer to your policy provisions for details on the terms and values shown in this table.


      Minimum Total Face Amount                                                      $ 250,000
      Minimum Base Face Amount                                                       $ 100,000
      Minimum Total Face Amount Decrease                                             $ 10,000
      Guaranteed Interest Account Annual Rate                            Not less than [2.45]%
      Loan Interest Rates                                              As defined in Section 15
      Maximum Loan Interest Credited Differential
           Policy Years 1-10                                                            1.25%
           Policy Years 11+                                                              .25%
      Minimum Loan Amount                                                                $ 500
      Minimum Withdrawal Amount                                                          $ 500
      Death Benefit Discount Factor                                                 1.0024663
      Target Premium                                                               $ [1,490.44]




      3B                                                                       MSU3B07A
          Case: 3:18-cv-00254-jdp Document #: 120-3 Filed: 03/04/19 Page 9 of 22

2. TABLE OF RATES – Policy [12 345 678]
A. RATE TABLE
                                           Minimum                                                 Minimum
                    Maximum Monthly         Death                         Maximum Monthly           Death
         Policy     Rates per $1,000 of     Benefit            Policy     Rates per $1,000 of       Benefit
         Year       Net Amount at Risk     Factors             Year       Net Amount at Risk       Factors

          1              0.000065          2.5000                 46            2.141923             1.0500
          2              0.000210          2.5000                 47            2.494601             1.0500
          3              0.000382          2.5000                 48            2.883591             1.0500
          4              0.000595          2.5000                 49            3.320668             1.0500
          5              0.000842          2.5000                 50            3.856890             1.0500
          6              0.001144          2.5000                 51            4.472583             1.0500
          7              0.001481          2.5000                 52            5.135239             1.0500
          8              0.001901          2.5000                 53            5.870950             1.0500
          9              0.002411          2.5000                 54            6.686208             1.0500
          10             0.003025          2.4300                 55            7.485260             1.0500
          11             0.003775          2.3600                 56            8.503924             1.0500
          12             0.004665          2.2900                 57            9.547360             1.0500
          13             0.005748          2.2200                 58          10.656121              1.0500
          14             0.006909          2.1500                 59          11.715278              1.0500
          15             0.008293          2.0900                 60          12.382287              1.0400
          16             0.010072          2.0300                 61          13.394913              1.0300
          17             0.012237          1.9700                 62          14.768206              1.0200
          18             0.014977          1.9100                 63          16.513843              1.0100
          19             0.018341          1.8500                 64          18.720329              1.0000
          20             0.022601          1.7800                 65          20.903597              1.0000
          21             0.028024          1.7100                 66          23.224251              1.0000
          22             0.034498          1.6400                 67          23.647030              1.0000
          23             0.042245          1.5700                 68          24.980699              1.0000
          24             0.050970          1.5000                 69          27.156381              1.0000
          25             0.061682          1.4600                 70          29.562185              1.0000
          26             0.074625          1.4200                 71          32.351836              1.0000
          27             0.090509          1.3800                 72          35.523851              1.0000
          28             0.109737          1.3400                 73          39.181042              1.0000
          29             0.132626          1.3000                 74          43.340312              1.0000
          30             0.159475          1.2800                 75          47.841525              1.0000
          31             0.190919          1.2600                 76          52.725765              1.0000
          32             0.226572          1.2400                 77          57.948884              1.0000
          33             0.267202          1.2200                 78          63.760982              1.0000
          34             0.314332          1.2000                 79          70.155147              1.0000
          35             0.368308          1.1900                 80          76.798937              1.0000
          36             0.432734          1.1800                 81          83.333333              1.0000
          37             0.508368          1.1700                 82          83.333333              1.0000
          38             0.601657          1.1600                 83          83.333333              1.0000
          39             0.709032          1.1500                 84          83.333333              1.0000
          40             0.833547          1.1300                 85          83.333333              1.0000
          41             0.978332          1.1100                 86          83.333333              1.0000
          42             1.144500          1.0900                 87          83.333333              1.0000
          43             1.339339          1.0700                 88          83.333333              1.0000
          44             1.568726          1.0500                 89          83.333333              1.0000
          45             1.836538          1.0500                 90          0                      1.0000
For Policy Years [90] and above, the Maximum Monthly Rate per $1,000 of Net Amount of Risk is 0 and the Minimum
Death Benefit Factor is 1.0000.
Maximum Monthly Rates are the same for the Base Face Amount and the Supplemental Face Amount and have been
adjusted for any applicable Additional Ratings that are applied to the Cost of Insurance rates as shown in Section 1.


     4                                                                                          MSU0407A
        Case: 3:18-cv-00254-jdp Document #: 120-3 Filed: 03/04/19 Page 10 of 22


3. DEFINITIONS
The term “Additional Rating” is an increase in the Cost of Insurance that is applied when one or both of the
Lives Insured does not meet, at a minimum, our underwriting requirements for the standard Risk Classification.
The term “Age” means, on any Policy Anniversary, the age of the person in question at his or her birthday
nearest that date.
The term “Annual Processing Date” means every 12th Processing Date starting with the Processing Date next
after the Policy Date.
The term “Business Day” means any pre-scheduled work day that we are open for business. We will deem
each Business Day to end at the close of regularly scheduled Company hours (currently 4:00 p.m. Eastern
Standard Time) on that day.
The term “date” means a calendar day ending at midnight local time at our Service Office.
The term “Guaranteed Interest Account” is that part of the Policy Value which reflects the value you have in
our general account.
The term “in force” means that the policy has not terminated in accordance with Sections 9 and 10, or
surrendered in accordance with Section16.
The term “Issue Date” is the date shown in Section 1 of this policy from which the Suicide and Incontestability
provisions are applied.
The term “Lives Insured” means the persons whose lives are insured under this policy as shown in Section 1.
Reference to the younger of the Lives Insured means the younger of the two persons insured under this policy
when it is first issued.
The term “Loan Account” is that part of the Policy Value which reflects amounts transferred from the
Guaranteed Interest Account as collateral for a policy loan.
The term “Minimum Initial Premium” means the minimum premium needed to put the policy in force and is
shown in Section 1.
The term “Net Cash Surrender Value” equals the Policy Value less the Policy Debt.
The term “Net Policy Value” equals the Policy Value less the value in the Loan Account.
The term “Net Premium” is the gross premium paid less any Premium Charge.
The term “Planned Premium” means the premium that is selected in the application for the policy, which is
intended to be paid on a regular modal basis. It is shown in Section 1.
The term “Policy Date” is the date from which charges for the first Monthly Deductions are calculated. The
Policy Date is shown in Section 1. Policy Years, Policy Months, and Policy Anniversaries are determined from
the Policy Date.
The term “Policy Debt” as of any date equals (a) plus (b) plus (c), minus (d), where:
    (a) is the total amount of loans borrowed as of such date;
    (b) is the total amount of any unpaid loan interest charges borrowed against the policy on a Policy
           Anniversary;
    (c)    is any interest charges accrued from the last Policy Anniversary to the current date; and
    (d) is the total amount of loan repayments as of such date.
The term “Policy Value” is the sum of the values in the Loan Account and the Guaranteed Interest Account.
The term “Policy Year” means (a) or (b) below, whichever is applicable.
    (a) The first Policy Year is the period beginning on the Policy Date and ending on the Business Day
           immediately preceding the first Annual Processing Date.
    (b) Each subsequent Policy Year is the period beginning on an Annual Processing Date and ending on the
           Business Day immediately preceding the next Annual Processing Date.
The term “Processing Date” means the first day of a Policy Month. A Policy Month shall begin on the day in
each calendar month that corresponds to the day of the calendar month on which the Policy Date occurred. If
the Policy Date is the 29th, 30th, or 31st day of a calendar month, then for any calendar month that has fewer
days, the first day of the Policy Month will be the last day of such calendar month. The Policy Date is not a
Processing Date.




       5                                                                                       MSU0507A
         Case: 3:18-cv-00254-jdp Document #: 120-3 Filed: 03/04/19 Page 11 of 22

3. DEFINITIONS (continued)
The term “Service Office” is the office that we designate to service this policy as shown on the back cover of
your policy.
The term “Surrender Date” means the end of the Business Day on which we receive at our Service Office your
written request for full surrender of the policy.
The term “Surviving Life Insured” means the Life Insured who is living upon the death of the other Life Insured.
If both Lives Insured die simultaneously, then the term “Surviving Life Insured” shall mean the younger of the two
Lives Insured.
The terms “we”, “us”, and “our” refer only to the Company.
The term “written request” is your request to us which must be in a form satisfactory to us, signed and dated by
you, and filed at our Service Office or, if permitted by our administrative practices, an electronic mail message
("e-mail") received by us at the internet address specified by us for receipt of such messages.
The terms “you” and “your” refer only to the Owner of this policy.

4. QUALIFICATION AS LIFE INSURANCE
It is the intent that this policy be considered as life insurance for federal income tax purposes, notwithstanding
any other provisions of the policy to the contrary, in order to comply with Section 7702 of the Internal Revenue
Code of 1986, or any other equivalent section of the Code. We reserve the right to make any reasonable
adjustments to the terms or conditions of this policy if it becomes necessary to allow it to qualify as life insurance.
This provision should not be construed to guarantee that this policy will receive tax treatment as life insurance or
that the tax treatment of life insurance will never be changed by the future actions of any tax authority. One of
the following tax qualification tests will apply to the policy. The test you elected is shown in Section 1. Your
election cannot be changed after issue.
Guideline Premium Test
Under this test, if at any time the premiums received under the policy exceed the amount allowable for such tax
qualification, such excess amount shall be removed from the policy together with interest thereon from the date
of its payment, and any appropriate adjustment in the Death Benefit shall be made as of such date. This excess
amount shall be refunded to you no later than 60 days after the end of the applicable Policy Year. If this excess
amount is not refunded by then, the Total Face Amount under the policy shall be increased retroactively so that
at no time is the Death Benefit ever less than the amount necessary to ensure or maintain such tax qualification.
In no event, however, will we refuse to accept any premium necessary to prevent the policy from terminating but
only if such premium payment would result in a zero Policy Value at the end of the Policy Year. In addition, the
Minimum Death Benefit, as described in Section 6, must be maintained.
Cash Value Accumulation Test
Under this test, the Minimum Death Benefit, as described in Section 6, must be maintained. We reserve the right
to modify the Minimum Death Benefit Factors shown in Section 2, retroactively if necessary, to ensure or
maintain qualification of this policy as a life insurance contract for federal income tax purposes, notwithstanding
any other provisions of this policy to the contrary.
Effect on Life Insurance Qualification Tests
A change in Death Benefit Option or Total Face Amount, or certain other policy changes, will often change the
policy’s limits under the life Insurance qualification test that you elected.
We reserve the right to refuse or limit any request for a change if the change would cause the policy to fail to
qualify as life insurance for tax purposes.

5. TOTAL FACE AMOUNT
The Total Face Amount is made up of two components: (i) the Base Face Amount, and (ii) any Supplemental
Face Amount. Minimum Base Face Amount and the minimum Total Face Amount limits are shown in Section 1.
Scheduled increases in any Supplemental Face Amount are elected on the application and if approved, these
amounts, when they are to become effective and the Maximum Increasing Supplemental Face Amount will be
shown in Section 1. If you later request that an approved scheduled increase should not become effective or
request a decrease in your Supplemental Face Amount coverage, we will abide by your request but we reserve
the right to not put into effect all approved scheduled increases for subsequent policy years.




        6
         Case: 3:18-cv-00254-jdp Document #: 120-3 Filed: 03/04/19 Page 12 of 22




5. TOTAL FACE AMOUNT (continued)
After the first Policy Year, while both of the Lives Insured are alive and the policy is in force, unscheduled
changes to the Supplemental Face Amount may be requested in writing. Unscheduled increases in
Supplemental Face Amount will be subject to the Company’s normal underwriting practices, including evidence
of insurability. Such increases will not be approved if either Life Insured does not continue to qualify for the same
Risk Classification that applied when this policy was issued. We reserve the right to limit the number of such
unscheduled changes to one per Policy Year. We also reserve the right to limit the maximum and minimum
amounts of unscheduled changes. All requested changes will be subject to our approval. You may not increase
your Base Face Amount of insurance under this policy.
Increase in Supplemental Face Amount
Approval of any unscheduled increase in Supplemental Face Amount, is subject to our normal underwriting
practices, including evidence of insurability. In addition to the policy’s regular charges for Supplemental Face
Amounts, all requested and approved unscheduled increases in Supplemental Face Amount will be subject to a
one time charge at the time of the unscheduled increase, not to exceed the Unscheduled Supplemental Face
Amount Increase Charge shown in Section 1, under Maximum Expense Charges. A minimum premium payment
may also be required. When a requested change becomes effective, and if required by our then current rules, a
change in future Planned Premiums will automatically be effected to comply with those rules. Any change will be
effective on the next Annual Processing Date after our approval.
Reduction of Total Face Amount
You may request a reduction in Total Face Amount while this policy is in force. The Minimum Total Face Amount
Decrease is shown in Section 1. Any reduction in the Total Face Amount generally will be implemented by first
reducing any Supplemental Face Amount, although we reserve the right to allow a reduction in Base Face
Amount first. Without our prior approval, the Base Face Amount cannot be reduced below the minimum as
shown in Section 1. Any reduction in Supplemental Face Amount or Base Face Amount will be effective on the
next Processing Date after our approval.

6. INSURANCE BENEFIT
If the Surviving Life Insured dies while the policy is in force, we will pay the Insurance Benefit upon receipt of due
proof of death of the Surviving Life Insured, subject to any applicable provisions of the policy. If the Surviving
Life Insured dies on or after the date we receive a written request from you to surrender the policy, no Insurance
Benefit will be paid. We will pay the amount payable under the Surrenders and Withdrawals provision instead.
Insurance Benefit
The Insurance Benefit payable is:
     (a) the Death Benefit as described below; plus
     (b) any amounts payable under any Supplementary Benefit riders as a result of the Surviving Life
           Insured’s death that form part of the policy; less
     (c)   any outstanding Policy Debt at the date of death.
If the Surviving Life Insured dies during a grace period, the Policy Value used in the calculation of the Death
Benefit will be the Policy Value as of the date of death of the Surviving Life Insured, and the Insurance Benefit
will be reduced by any outstanding Monthly Deductions due.
Death Benefit
The Death Benefit will depend on whether Option 1 or Option 2 is in effect on the date of the Surviving Life
Insured’s death.
Death Benefit Options
Under Option 1, the Death Benefit is equal to the Total Face Amount at the date of death of the Surviving Life
Insured. Under Option 2, the Death Benefit is equal to the Total Face Amount at the date of death of the
Surviving Life Insured plus the Policy Value at the date of death of the Surviving Life Insured.
The Death Benefit after the younger of the Lives Insured reaches or would have reached Age 121 if living, will be
as described in Section 12.




        7                                                                                            MSU0707A
           Case: 3:18-cv-00254-jdp Document #: 120-3 Filed: 03/04/19 Page 13 of 22




6. INSURANCE BENEFIT (continued)
If any withdrawals are made, the Death Benefit, whether Option 1 or Option 2 is in effect, will be less than it
would have been if no withdrawals were made. Withdrawals reduce the Death Benefit by reducing:
      (a) the Total Face Amount if Option 1 is in effect, as specified in Section 16; or
      (b) the Policy Value if Option 2 is in effect.
Change of Death Benefit Options
You may request in writing to change your Death Benefit Option from Option 2 to Option 1 at any time after the
first Policy Year, while the policy is in force. The change will be effective on the next Processing Date following
the date we approve the request, and the Total Face Amount after the change will be equal to the Total Face
Amount immediately before the change plus the Policy Value as of the effective date of the change.
Minimum Death Benefit
The sum of the Death Benefit as described above and the benefit payable upon the death of the Surviving Life
Insured under any Supplementary Benefit riders will never be less than the Minimum Death Benefit. The
Minimum Death Benefit is equal to the Policy Value on the date of death of the Surviving Life Insured multiplied
by the Minimum Death Benefit Factor for the Policy Year in which the Surviving Life Insured dies. The Minimum
Death Benefit Factors are shown in Section 2. To the extent that the Net Amount at Risk associated with the
Minimum Death Benefit that results from this calculation exceeds our guidelines and limitations that may be in
effect, we reserve the right to:
      (a) distribute to you a portion of the Policy Value such that the Net Amount at Risk associated with the
            resulting Minimum Death Benefit does not exceed our guidelines and limitations in effect; or
      (b) if we should decide to accept the additional death benefit, it will be subject to our normal underwriting
            practices including evidence of insurability.

7. INTEREST ON PROCEEDS
We will pay interest on Insurance Benefit proceeds as stipulated by the state. If the state does not specify the
interest rate, we will use the rate for insurance benefits left on deposit with us.

8. PREMIUMS
The Minimum Initial Premium is shown in Section 1. No insurance will take effect under this policy until our
underwriters approve issuance of this policy and the conditions specified in the application form have been
satisfied, including receipt of at least the Minimum Initial Premium at our Service Office.
Subsequent premiums can be paid at any time at our Service Office, and in any amount subject to the limits
described below. On request, we will give you a receipt signed by one of our officers.
If coverage under the policy takes effect in accordance with the provisions of the application, we will process any
premium payment as of the end of the Business Day the payment is received at our Service Office, subject to the
limitations of the life insurance qualification test elected by you and to our maximum limits then in effect, unless
one of the following exceptions applies.
      (i)   We will process a payment received prior to the Policy Date as if received on the Policy Date.
      (ii)  We will process the portion of any premium payment for which we require evidence of either Life
            Insured’s continued insurability on the first Business Day after we have received such evidence and
            found it satisfactory to us.
      (iii) If our receipt of any premium payment (or portion thereof) would cause the policy not to qualify as a
            “life insurance contract” under the federal income tax laws, we will not process such payment or
            portion. However, in the case of certain other tax situations, we will process the payment (or portion
            thereof) on the first Business Day after we have received satisfactory written instructions from you.
You may pay premiums until the younger of the Lives Insured reaches Age 121 or would have reached Age 121
if living, at which time Monthly Deductions cease and no further premiums may then be paid as described in
Section 12.




       8
         Case: 3:18-cv-00254-jdp Document #: 120-3 Filed: 03/04/19 Page 14 of 22




8. PREMIUMS (continued)
If any premium payment would result in the Minimum Death Benefit exceeding the Total Face Amount, we
reserve the right to either refund the premium or to require additional underwriting, including evidence of
insurability, for any increase in the Minimum Death Benefit.
Continuation of Insurance Upon Discontinuance of Premium Payments
If you discontinue paying premiums, we will continue taking the Monthly Deductions from the Policy Value. Your
insurance coverage will continue subject to the Grace Period and Policy Termination provisions in Sections 9 and
10.

9. GRACE PERIOD
Default
The policy and any Supplementary Benefit riders will go into default if, at the beginning of any Policy Month, the
Net Cash Surrender Value is less than or equal to zero after we take the Monthly Deduction that is due for that
month.
Grace Period Duration
We will allow 61 days from the date the policy goes into default for you to pay the amount that is required to bring
the policy out of default. At least 30 days prior to termination of coverage, we will send notice to your last known
address, specifying the amount you must pay to bring the policy out of default. If we have notice of a policy
assignment on file at our Service Office, we will also mail a copy of the notice of the amount due to the assignee
on record.
Default Payment
The amount required to bring the policy out of default, referred to as the Default Payment, is equal to (a) plus (b)
plus (c) where:
     (a)    is the amount necessary to bring the Net Cash Surrender Value to zero if it is less than zero, at the
           date of default;
     (b) is an amount equal to 3 times the Monthly Deduction due on the date of default;
     (c)   is the applicable Premium Charge.
When payment is received, any expense charges which are past due and unpaid will be immediately deducted
from the Net Policy Value. If the Default Payment has not been paid by the end of the grace period, the policy
will terminate. Upon termination of the policy, the remaining Net Cash Surrender Value, if any, will be paid to the
Owner. If the Surviving Life Insured dies during the grace period, then we will deduct from the Insurance Benefit
proceeds all Monthly Deductions due and unpaid as of the date of the Surviving Life Insured's death. No
Insurance Benefit under the policy or any Supplementary Benefit riders will be in effect after the policy
terminates.

10. POLICY TERMINATION
This policy terminates on the earliest of the following events:
    (a) the end of the grace period for which we have not received the amount necessary to bring the policy
           out of default;
    (b) surrender of the policy for its Net Cash Surrender Value; or
    (c)    the death of the Surviving Life Insured.

11. REINSTATEMENT
If the policy terminates at the end of a grace period in which you did not make a required payment, the policy
may be reinstated within 3 years from the date of default. The policy cannot be reinstated if it has been
surrendered for its Net Cash Surrender Value or if any of the Lives Insured die after the policy has terminated.




        9                                                                                           MSU0907A
         Case: 3:18-cv-00254-jdp Document #: 120-3 Filed: 03/04/19 Page 15 of 22




11. REINSTATEMENT (continued)
The requirements for reinstatement are as follows:
     (1) we must receive written request for reinstatement;
     (2) reinstatement is subject to our normal underwriting practices including evidence of insurability for the
          Lives Insured or any Surviving Life Insured covered at the end of the grace period, and for any
          insureds covered under any Supplementary Benefit rider that you wish to reinstate;
     (3) we must receive at our Service Office a premium equal to the amount that was required to bring the
          policy out of default immediately prior to termination, plus the amount needed to keep the policy in
          force for the next 3 Policy Months.
Requirements (2) and (3) must be satisfied within 60 days after the date we receive written request for
reinstatement.
If we approve your request,
     (a)   the reinstatement date will be the date we receive the required payment at our Service Office;
     (b)   the Base Face Amount and any Supplemental Face Amount will be reinstated to the same amounts as
          they were on the date the policy terminated;
     (c)  the Policy Value on the date of reinstatement, prior to the crediting of any Net Premium paid on the
          reinstatement, will be equal to the Policy Value on the date the policy terminated.
If a Schedule of Supplemental Face Amounts is shown in Section 1 which includes increases that would have
otherwise become effective except for this policy having been terminated after being in default, such increases in
Supplemental Face Amount will be effective on the next Annual Processing Date after the reinstatement date.

12. COVERAGE AT AND AFTER AGE 121
Provided the policy is in force when the younger of the Lives Insured reaches Age 121, or would have reached
Age 121 if living, we will continue the policy subject to the stipulations stated below.
Death Benefit
Any Supplemental Face Amount will be terminated, thereby reducing the Death Benefit by such amount. Apart
from this change, the Death Benefit will be determined in the same respect as specified in Section 6.
Premiums and Monthly Deductions
We will not accept any further premium payments. We will cease to take Monthly Deductions for charges listed
in Section 1.
Credited Interest
We will continue to credit interest monthly to your Policy Value.
Policy Debt and Default
New loans will not be allowed. Loan interest will continue to be charged if there is an outstanding loan. Loan
repayments will be accepted. The policy will go into default at any time the Policy Debt exceeds the Policy
Value, and Section 9, Grace Period, and Section 15, Loans, will apply.
Withdrawals
Withdrawals will not be allowed.

13. POLICY VALUE
Net Premiums Added
When we receive your premium payments at our Service Office, we deduct a Premium Charge which will not
exceed the amount shown in Section 1 and add the balance remaining (the Net Premium) to your Policy Value.
We will do this before we take any deductions due on that Business Day. However, we will add any Net
Premiums received before the Policy Date to your Policy Value as of the Policy Date.
While a loan exists, we will treat the amounts you pay as premiums unless you request in writing that they be
treated as loan repayments. If you instruct us in writing to do so, we will first deduct from such payments the
amount of accrued interest on loans and then deduct the amount specified as a loan repayment before applying
any balance remaining as a premium payment.




        10
        Case: 3:18-cv-00254-jdp Document #: 120-3 Filed: 03/04/19 Page 16 of 22


13. POLICY VALUE (continued)
Monthly Deductions
A deduction is due and will be taken from your Policy Value as of the Policy Date and as of each applicable
subsequent Processing Date. Monthly Deductions are calculated from the Policy Date. If, at your request, we
set the Policy Date to a date which precedes the date on which we receive the initial premium, Monthly
Deductions due for the period prior to receipt of the initial premium will be taken on the later of the date we
receive the initial premium and the date our underwriters approve issuance of this policy.
Monthly Deductions are due until the Policy Anniversary on which the younger of the Lives Insured reaches Age
121, or would have reached Age 121 if living, at which time we will cease to take any further Monthly Deductions
as described in Section 12.
The Monthly Deduction for any Policy Month that will be deducted from your Policy Value consists of charges (a)
through (e) listed below, where:
    (a)    is the Base Face Amount Charge, if any;
    (b)    is the Supplemental Face Amount Charge, if any;
    (c)    is the Administrative Charge;
    (d)    is the sum of the charges for riders which are part of the policy, if any, provided such charges are
           deducted from the Policy Value; and
    (e)    is the Cost of Insurance Charge, as described below.
Cost of Insurance Charge
The rates for the Cost of Insurance Charge, as of the Policy Date and subsequently for each increase in Total
Face Amount, are based on the Lives Insured's Sex, if applicable, Age, Risk Classification, and duration that the
coverage has been in force.
The Cost of Insurance Charge for a specific Policy Month is the charge for the Net Amount at Risk, including any
Additional Ratings and any Supplementary Benefit riders which are part of the policy. The charge for the Net
Amount at Risk is an amount equal to the per dollar cost of insurance rate for that month multiplied by the Net
Amount at Risk, and will be based on our expectations of future mortality, persistency, investment earnings,
expense experience, capital and reserve requirements, and tax assumptions. The Maximum Monthly Rates for
any Policy Year are shown in Section 2 as a rate per $1,000 of Net Amount at Risk. To get the maximum rate
per dollar, the rate shown must be divided by 1,000. Each Cost of Insurance Charge is deducted in advance of
the applicable insurance coverage for which we are at risk.
The Cost of Insurance calculation will reflect any adjustment for the Minimum Death Benefit.
We review our Cost of Insurance rates from time to time, and may re-determine Cost of Insurance rates at that
time on a basis that does not discriminate unfairly within any class of lives insured.
Net Amount at Risk
The Net Amount at Risk is the amount determined by subtracting (a) from the greater of (b) or (c) where:
    (a)    is the Policy Value at the end of the immediately preceding Business Day less all charges due on the
           Policy Date or subsequent Processing Date;
    (b)    is the Total Face Amount plus the death benefit payable under any Supplementary Benefit riders
           where charges are deducted from the Policy Value and are based on the Net Amount at Risk, divided
           by the Death Benefit Discount Factor shown in Section 1, plus the Policy Value for policies electing
           Death Benefit Option 2; and
    (c)    is the amount defined in (a) multiplied by the Minimum Death Benefit Factor for the applicable Policy
           Year as shown in Section 2.

14. LOAN ACCOUNT AND GUARANTEED INTEREST ACCOUNT
The Policy Value at any time is equal to the sum of the values you have in the Loan Account and the Guaranteed
Interest Account.
Loan Account Value
The amount you have in the Loan Account at any time equals:
    (a) amounts transferred to it for loans and borrowed loan interest; plus




        11                                                                                       MSU1107A
         Case: 3:18-cv-00254-jdp Document #: 120-3 Filed: 03/04/19 Page 17 of 22




14. LOAN ACCOUNT AND GUARANTEED INTEREST ACCOUNT (continued)
     (b) interest credited to it; less
     (c)   amounts transferred from it for loan repayment.
For details regarding the Loan Account, see Section 15.
Guaranteed Interest Account Value
The amount you have in the Guaranteed Interest Account at any time equals:
     (a) Net Premiums; plus
     (b) interest credited to it; plus
     (c)   amounts transferred to it for loan repayments; less
     (d) amounts deducted from it; less
     (e) amounts transferred from it for loans; less
     (f)   amounts withdrawn from it.
We will determine the rate or rates of interest to be credited to the Guaranteed Interest Account. Interest will be
credited no less frequently than annually. Interest is nonforfeitable after crediting. The rate or rates of interest
will be determined prospectively and will be based on our expectations for the Guaranteed Interest Account’s
future investment earnings, persistency, mortality, expense and reinsurance costs and future tax, reserve, and
capital requirements, but in no event will the credited interest rate be less than the Guaranteed Interest Account
Annual Rate shown in Section 1. The rate or rates of interest will be determined on a uniform basis for lives
insured with the same timing and amount of premium, same amount of Policy Debt, and whose policies have
been in force for the same length of time. For all transactions, interest is calculated from the date of the
transaction.

15. LOANS
At any time while this policy is in force and there is Available Loan Value, you can get a loan by written request.
Each loan must be for at least the Minimum Loan Amount shown in Section 1. We may require a loan
agreement from you as the policy is the only security for the loan. We may defer loans as provided by law or as
provided in Section 23. Loans, except those used to pay premiums on policies with us, may not be made if the
policy is in the Grace Period as described in Section 9.
Available Loan Value
The Available Loan Value on any date will be an amount equal to (i) the Net Cash Surrender Value, less (ii) the
Monthly Deductions then being deducted from the Policy Value multiplied by the number of months remaining in
the Policy Year, less (iii) an amount determined as follows:
     (a)    Deduct (ii) above from (i) above.
     (b)    Multiply the result by the difference between the effective annual rate then being charged on loans and
            the effective annual rate then being credited on the Loan Account.
In no event, however, will the Available Loan Value be less than 90% of the Net Cash Surrender Value. Values
will be determined, subject to Section 23, as of the end of the Business Day on which the loan application is
received at our Service Office.
Loan Account
When you take out a loan, or when loan charges are borrowed, we will transfer amounts from the Guaranteed
Interest Account into the Loan Account. Amounts we transfer into the Loan Account cover the loan principal.
Interest is credited to the Loan Account and interest is also charged on the Policy Debt, as described in the Loan
Interest Charged and the Loan Interest Credited provisions.
Loan Interest Charged
The loan interest rate is variable. It will be set each year at your Policy Anniversary and it will not change during
the year.




        12
         Case: 3:18-cv-00254-jdp Document #: 120-3 Filed: 03/04/19 Page 18 of 22


15. LOANS (continued)
The loan interest rate charged will not exceed the greater of (a) or (b), where:
     (a) is 4% per annum; and
     (b) is the Moody’s Corporate Bond Yield Average-Monthly Average Corporates for the calendar month
           ending two months before the beginning of the month in which your Policy Anniversary falls. For
           example, if your Policy Anniversary is in April; we would use the Average for January.
           If the maximum is at least one-half of one percent smaller than the rate we have set for the previous
           Policy Year, we will reduce the rate to a rate no more than that maximum. If the maximum is at least
           one-half of one percent greater than the rate we have set for the previous Policy Year, we will increase
           the rate to a rate no more than that maximum.
           Moody’s Corporate Bond Yield Average-Monthly Average Corporates referred to above is published in
           the United States by Moody’s Investors Service, Inc. In the event it is no longer published, we will use
           a similar average published by another United States bond rating agency.
Interest will accrue daily on loans. Loan interest will be payable on each Annual Processing Date and on the
date the loan is settled. Accrued interest may be at any time at the equivalent effective rate. In the event that
you do not pay the loan interest charged in any Policy Year, it will be borrowed against the policy and added to
the Policy Debt in arrears at the Policy Anniversary.
We will increase the Loan Interest Rate at any time we determine that the rate being charged could cause a loan
to be taxable under any applicable ruling, regulation, or court decision. In such case, we will increase the Loan
Interest Rate to an amount that we determine would result in the transaction being treated as a loan under
federal tax law.
Loan interest will continue to be charged, as described in Section 12, when Monthly Deductions and premium
payments cease at and after the younger of the Lives Insured reaches or would have reached Age 121 if living.
Loan Interest Credited
Loan interest will accrue daily to amounts in the Loan Account. The effective loan interest rate credited is the
difference between the effective loan interest rate charged and the Loan Interest Credited Differential. The
difference, in terms of dollars, is the cost of keeping a loan. The differential will not exceed the Maximum Loan
Interest Credited Differential shown in Section 1.
Loan Repayment
You may repay the Policy Debt in whole or in part at any time prior to the death of the Surviving Life Insured and
while the policy is in force. When you make a loan payment or repay a loan, we will transfer an amount equal to
the amount received, less the Loan Interest Credited Differential multiplied by such amount received from the
Loan Account to the Guaranteed Interest Account.
Subject to any rider, endorsement, or other provisions, while a loan exists, we will treat any amounts you pay as
premiums, unless you request in writing that they be treated as loan repayments.

16. SURRENDERS AND WITHDRAWALS
Surrender of the Policy
You may surrender this policy upon written request for its Net Cash Surrender Value at any date prior to the
death of the Surviving Life Insured. We will determine the Net Cash Surrender Value on the Surrender Date.
We will process the request and pay the Net Cash Surrender Value only if we have not received due proof that
the Surviving Life Insured died prior to the Surrender Date. After we receive your written request to surrender the
policy, no insurance will be in force.
Withdrawals
Once per Policy Month you may request a withdrawal of part of the Net Cash Surrender Value if available.
Withdrawals are subject to the following conditions:
    (a) without our approval, each withdrawal must be for at least the Minimum Withdrawal Amount shown in
           Section 1;
    (b) after the withdrawal, the remaining Net Cash Surrender Value must be at least equal to 3 times the
           Monthly Deductions at the time of the withdrawal;




        13                                                                                       MSU137WI
          Case: 3:18-cv-00254-jdp Document #: 120-3 Filed: 03/04/19 Page 19 of 22




16. SURRENDERS AND WITHDRAWALS (continued)
    (c)    we will process the withdrawal, thereby reducing the Policy Value, as of the end of the Business Day
           on which we receive your written request;
    (d) we will reduce the amount of the withdrawal if it would otherwise cause the Base Face Amount to fall
           below the Minimum Base Face Amount shown in Section 1.
If Death Benefit Option 1 is in effect at the time of the withdrawal, the Total Face Amount of the policy will be
reduced:
    (a) by the amount of the withdrawal, if at the time of the withdrawal the Death Benefit equals the Total
           Face Amount; otherwise
    (b) by the amount, if any, by which the withdrawal exceeds the difference between the Minimum Death
           Benefit and the Total Face Amount, divided by the Minimum Death Benefit Factor for the applicable
           Policy Year as shown in Section 2.
Withdrawals will generally reduce any Supplemental Face Amount first, and then the Base Face Amount. We
reserve the right to allow a reduction in Base Face Amount prior to fully reducing the Supplemental Face
Amount. If the Death Benefit on any given day is equal to the Policy Value times the applicable Minimum Death
Benefit Factor, withdrawals on such day will reduce the Death Benefit by the amount withdrawn times the
applicable Minimum Death Benefit Factor until the Death Benefit is equal to the Total Face Amount. Your Death
Benefit will continue to be determined in accordance with Sections 6 and 12, subject to these provisions.
If Death Benefit Option 2 is in effect, an amount equal to any withdrawal will be deducted from the Policy Value.
Withdrawals will not affect the Total Face Amount. Your Death Benefit will continue to be determined in
accordance with Sections 6 and 12.

17. OWNER AND BENEFICIARY
Until the Surviving Life Insured’s death, with the written consent of any irrevocable beneficiaries, as owner, you
can receive any amount payable under the policy and exercise all rights and privileges granted by the policy.
Change of Owner
Until the Surviving Life Insured's death, you can change the ownership of the policy by written request. The
change will take effect as of the date you signed the written request. It will not apply to any payments we made
or any action we may have taken before we received your written request.
Trustee Owner
Should the owner be a trustee, payment to the trustee(s) of any amount to which the trustee(s) is (are) entitled
under the policy, either by death or otherwise, will fully discharge us from all liability under the policy to the extent
of the amount so paid.
Joint Ownership
Two or more owners will own the policy as joint tenants with right of survivorship, unless otherwise requested on
the application or in any subsequent assignment of the policy. On death of any of the owners, the deceased
owner's interest in the policy passes to the surviving owner(s).
Successor Owner
If an owner dies prior to the death of the Surviving Life Insured, a named successor owner will, if then living, have
all the owner’s rights and interest in the policy. The owner with the consent of any irrevocable beneficiary can
cancel or change the designation of successor owner prior to the death of the Surviving Life Insured by
agreement in writing with us.
The following four provisions will apply unless there is a beneficiary designation in force that provides otherwise.
Beneficiary Classification
You can appoint beneficiaries for the Insurance Benefit in three classes: primary, secondary, and final.
Beneficiaries in the same class will share equally in the Insurance Benefit payable to them.
Payment To Beneficiaries
We will pay the Insurance Benefit:
     (a)   to any primary beneficiaries who are alive when the Surviving Life Insured dies; or
     (b)   if no primary beneficiary is then alive, to any secondary beneficiaries who are then alive; or
     (c)   if no primary or secondary beneficiary is then alive, to any final beneficiaries who are then alive.



          14
         Case: 3:18-cv-00254-jdp Document #: 120-3 Filed: 03/04/19 Page 20 of 22


17. OWNER AND BENEFICIARY (continued)
Change Of Beneficiary
Until the Surviving Life Insured's death, you can change the beneficiary by written request unless you make an
irrevocable designation. We are not responsible if the change does not achieve your purpose. The change will
take effect as of the date you signed such request. It will not apply to any payments we made or any action we
may have taken before we received your written request.
Death Of Beneficiary
If no beneficiary is alive when the Surviving Life Insured dies, the Insurance Benefit will be payable to you; or if
you are the Surviving Life Insured, to your estate. Unless otherwise provided, if a beneficiary dies before the
seventh day after the death of the Surviving Life Insured, we will pay the Insurance Benefit as if the beneficiary
had died before the Surviving Life Insured.

18. ASSIGNMENT
Your interest in this policy may be assigned with the written consent of any irrevocable beneficiary. Your interest,
any interest of the Lives Insured and of any revocable beneficiary shall be subject to the terms of the assignment,
but such assignment shall not affect the interest of any irrevocable beneficiary.
We will not be on notice of any assignment unless it is in writing, nor will we be on notice until a duplicate of the
original assignment has been filed at our Service Office. We assume no responsibility for the validity or
sufficiency of any assignment.

19. MISSTATEMENTS
If the age or sex of either Life Insured was misstated in the application, we will, if necessary, change the Base
Face Amount, any Supplemental Face Amount, and every other benefit to that which would have been
purchased at the correct age or sex by the most recent Cost of Insurance Charge.
If the error is not adjusted during the Surviving Life Insured’s lifetime, the amount payable under this policy is
what the premium paid would have purchased if the sex, if applicable, or age had been stated correctly.
However, if either Life Insured was beyond the maximum age limit at the time of application, our liability will be
limited to the return of the premium paid under this policy.

20. SUICIDE
If either Life Insured commits suicide, while sane or insane, within 2 years from the Issue Date, the policy will
terminate on the date of such suicide and we will pay (in place of all other benefits, if any) an amount equal to the
premiums paid less the amount of any Policy Debt on the date of death and less any withdrawals.
If either Life Insured commits suicide, while sane or insane, after 2 years from the Issue Date and within 2 years
from:
      (a)   the date we approve a schedule of increasing Supplemental Face Amount;
      (b)   the effective date of any unscheduled increase in Supplemental Face Amount; or
      (c)   the date of an increase in Death Benefit resulting from any payment of premium we are authorized to
            refuse under Section 4
the benefits payable under the policy will not include the amount of such Death Benefit increase but will include
the amount of premium that pertains to the increase.
We reserve the right under this provision to obtain evidence of the manner and cause of death of either Life
Insured.

21. INCONTESTABILITY
This policy shall be incontestable after it has been in force during the lifetimes of the Lives Insured for two Policy
Years from the Issue Date, except for policy termination, or any provision for reinstatement or policy change
requiring evidence of insurability.
In the case of reinstatement or any policy change requiring evidence of insurability, the contestable period shall
be two years from the effective date of such reinstatement or policy change. For a policy change involving the
approval of a schedule of increasing Supplemental Face Amount, the contestable period shall be two years from
the date we approve such schedule.
Any premium payment which we accept subject to insurability, and any increase in the Death Benefit resulting
from such payment, shall be considered a policy change for purposes of this Section.
We reserve the right under this provision to obtain evidence of the manner and cause of death of either Life
Insured.

        15                                                                                          MSU157WI
         Case: 3:18-cv-00254-jdp Document #: 120-3 Filed: 03/04/19 Page 21 of 22




22. THE CONTRACT
The written application for the policy is attached at issue. The entire contract between the applicant and us
consists of the policy, such application, and any riders and endorsements. However, additional written requests
or applications for policy changes or acceptance of excess payment may be submitted to us after issue and such
additional requests may become part of the policy. All statements made in any application shall, in the absence
of fraud, be deemed representations and not warranties. We will use no statement made by or on behalf of the
Lives Insured to defend a claim under the policy unless it is in a written application.
An exchange of this policy for a new policy on a different plan may be made by agreement between you and us
in accordance with our published rules in effect at that time.
We reserve the right to make any changes necessary in order to keep this policy in compliance with any changes
in federal or state tax laws. Other changes in this policy may be made by agreement between you and us. Only
the President, Vice President, the Secretary, or an Assistant Secretary of the Company has authority to waive or
agree to change in any respect any of the conditions or provisions of the policy, or to extend credit or to make an
agreement for us.

23. RIGHT TO POSTPONE PAYMENT OF BENEFITS
We reserve the right to postpone the payment of Net Cash Surrender Values, withdrawals, policy loans for up to
six months after we receive such written request, except when required to make a premium payment.

24. CLAIMS OF CREDITORS
The proceeds and any income payments under the policy will be exempt from the claims of creditors to the
extent permitted by law. These proceeds and payments may not be assigned or withdrawn before becoming
payable without our agreement.

25. REPORTS TO OWNER
Within 30 days after each Policy Anniversary, we will send you a report at no charge showing:
    (a) the Death Benefit;
    (b) the Policy Value;
    (c)   any Policy Debt;
    (d) the premiums paid and policy transactions for the year; and
    (e) any further information required by law.
Upon request, we will provide you with a report of projected future values. We will provide one report annually
without charge. For additional reports you request, we reserve the right to charge a reasonable fee, not to
exceed $50.

26. HOW VALUES ARE COMPUTED
We provide Net Cash Surrender Values that are at least equal to those required by law. We base minimum Net
Cash Surrender Values on the Commissioners 2001 Standard Ordinary Sex and Smoker Distinct ANB Ultimate
Mortality Tables, with substandard ratings as applicable. However, if this policy is issued on a unisex basis, we
base minimum Net Cash Surrender Values on the Commissioners 2001 Standard Ordinary Sex Aggregate (50%
male and 50% female) Smoker Distinct ANB Ultimate Mortality Table, with substandard ratings as applicable.
We also use these tables in determining Guaranteed Maximum Cost of Insurance Charges. Reserves will be at
least as great as the minimum required by law.
A detailed statement of the method of computing the values of this policy has been filed with the insurance
department of the state shown in Section 1.




        16
         Case: 3:18-cv-00254-jdp Document #: 120-3 Filed: 03/04/19 Page 22 of 22




Communications about this policy may be sent to the Company's Service Office, which is currently at [197
Clarendon Street, Boston, Massachusetts 02117. Our toll-free number is 1-800-521-1234].




Flexible Premium Survivorship Adjustable Life Insurance Policy
Adjustable Death Benefit
Benefit payable on death of Surviving Life Insured
Flexible premiums payable to the earlier of the last death, or the Policy Anniversary when the younger of the
Lives Insured reaches Age 121 or would have reached Age 121 if living
Non-Participating (Not eligible for dividends)




07MAJSULX                                                                                       MSUBC07A
